[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                          May 2, 2007
                                       No. 06-11641                   THOMAS K. KAHN
                                                                           CLERK

                        D. C. Docket No. 05-00069 CR-3-MCR

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

STEPHEN MICHAEL ALFORD,

                                                          Defendant-Appellant.



                     Appeal from the United States District Court
                         for the Northern District of Florida


                                      (May 2, 2007)

Before DUBINA and BLACK, Circuit Judges, and LIMBAUGH,* District Judge.

PER CURIAM:

____________________
      *Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of
Missouri, sitting by designation.
      Appellant Stephen Alford (“Alford”) and David Fleet, Alford’s lawyer,

were charged in a thirty-four count superseding indictment with various offenses

related to their involvement in a scheme to defraud investors through a deal

referred to throughout Alford’s trial as the “Land Swap Deal.”

      Alford presents the following issues for appellate review:

      (1) Whether the government proved Alford devised a scheme and artifice to

defraud investors of millions of dollars and made false representations and

promises to obtain investors’ money as charged in the wire fraud counts in the

indictment.

      (2) Whether the district court properly refused on hearsay grounds to admit

the handwritten notes of Tom Becnel who was not called as a witness at trial.

      (3) Whether the district court properly exercised its discretion in refusing to

grant a mistrial after the jury was exposed to a chart indicating Alford paid money

to settle a judgment for embezzlement.

      (4) Whether the district court properly included the entire $12,091,243.88

as reasonably foreseeable pecuniary harm pursuant to USSG § 2B1.1.

      (5) Whether the evidence demonstrated that Alford made unlawful

campaign contributions in excess of $25,000, thereby permitting the district court

to sentence him to more than two years imprisonment.

                                         2
      This court reviews challenges to the sufficiency of the evidence de novo.

United States v. Hooshmand, 931 F.2d 725, 733 (11th Cir. 1991). We must

consider the evidence in the light most favorable to the government, and make all

inferences and credibility determinations in favor of the jury’s verdict. United

States v. Cooper, 132 F.3d 1400, 1404 (11th Cir. 1998). If there is any reasonable

construction of the evidence that would permit the jury to find the defendant guilty

beyond a reasonable doubt, this court must affirm the conviction. Id.

      We review the admissibility of evidence for abuse of discretion. United

States v. Miles, 290 F.3d 1341, 1351 (11th Cir. 2002).

      “We review a district court’s denial of a motion for mistrial for abuse of

discretion.” United States v. Ramirez, 426 F.3d 1344, 1353 (11th Cir. 2005).

      A challenge to the district court’s application of the Sentencing Guidelines

presents a mixed question of law and fact. United States v. Anderson, 326 F.3d
1319, 1326 (11th Cir. 2003). This court “review[s] for clear error the district

court’s determination regarding the amount of loss under the Guidelines.” United

States v. Grant, 431 F.3d 760, 762 (11th Cir. 2005).

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we find no merit to any of the arguments Alford makes in this

appeal. Accordingly, we affirm his convictions and his total 120-month sentence.

      AFFIRMED.

                                          3